Citation Nr: 0501666	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating greater than 0 percent 
for service-connected hearing loss.

2.  Entitlement to separate compensable evaluations for each 
ear for service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1952 
to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which continued the assignment of a 0 
percent disability evaluation for service-connected hearing 
loss and a 10 percent disability evaluation for service-
connected bilateral tinnitus.

The appellant requested a hearing in this case; however, he 
subsequently withdrew such request in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By way of background, in October 2001 service connection was 
granted for hearing loss and bilateral tinnitus effective 
April 27, 2001, and disability evaluations of 0 percent and 
10 percent were assigned for such conditions respectively.  
In April 2002, the RO received the appellant's claims of 
entitlement to increased ratings greater than 0 percent for 
service-connected hearing loss and greater than 10 percent 
for service-connected bilateral tinnitus.  The evidence of 
record at that time included service medical and personnel 
records, private medical records, VA outpatient treatment 
records, VA examination records dated in August 2001, July 
2002 and October 2003, and the appellant's own contentions.  
By rating decision dated in July 2002, the appellant's claims 
of entitlement to increased ratings greater than 0 percent 
for service-connected hearing loss and greater than 10 
percent for service-connected bilateral tinnitus were denied.

The appellant then filed a timely notice of disagreement in 
July 2003, and a statement of the case was issued in July 
2003.  A timely filed substantive appeal (VA Form 9) dated in 
August 2003 is also contained within the appellant's claims 
file.  The RO subsequently received several VA outpatient 
treatment records, private medical records, and VA 
examination records dated in July 2002 and October 2003.  As 
a result, the RO issued a supplemental statement of the case 
(SSOC) in November 2003.  

The appellant was then notified via correspondence dated in 
March 2004 that his appeal was being transferred to the Board 
for adjudication.  However, in August 2004 the RO received 
additional VA examination records dated in September 2004 as 
well as additional VA outpatient treatment records dated from 
May 2004 to August 2004.  The appellant did not submit a 
waiver of the RO's initial consideration of these VA 
examination records and VA outpatient treatment records, and 
an SSOC dated subsequent to August 2004, or the date of the 
RO's receipt of such additional evidence is not contained 
within the claims file.  38 C.F.R. § 19.31 (2004).

The Board notes that it cannot address an issue that was not 
previously addressed by the RO if the appellant will be 
prejudiced by the Board's consideration of such issue in the 
first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 7104(a), 
and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 3.103(c)(1), 
3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 19.31; see 
also VAOPGCPREC 16-92 (1992).  The Board finds that, as an 
appellate body, it cannot decide the appellant's claims of 
entitlement to increased ratings greater than 0 percent for 
service-connected hearing loss and greater than 10 percent 
for service-connected bilateral tinnitus without violating 
his due process rights.  Accordingly, this case is remanded 
for due consideration of such evidence and issuance of a 
supplemental statement of the case.

Accordingly, this case is remanded for the following:

The appellant's claims folder should be 
reviewed, to include specific consideration 
of the appellant's VA examination and VA 
outpatient treatment records received in 
August 2004.  The appellant's claims of 
entitlement to increased ratings greater than 
0 percent for service-connected hearing loss 
and greater than 10 percent for service-
connected bilateral tinnitus should then be 
readjudicated.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




